OPINION — AG — QUESTION: "AN AUTOMOBILE IS SOLD ON A CONDITIONAL SALE CONTRACT. WHILE THE DEBT UNDER THE CONTRACT REMAINS UNPAID THE BUYER, WITHOUT CONSENT OF THE CONDITIONAL VENDOR, REMOVES THE CAR FROM THE COUNTY AND CONVERTS IT TO HIS OWN USE. THE CONDITIONAL SALES CONTRACT HAS BEEN PRESENTED TO ME WITH A REQUEST THAT I (COUNTY ATTORNEY) FILE A CRIMINAL ACTION AGAINST THE CONDITIONAL VENDEE. DOES 21 O.S. 1834 [21-1834] (MORTGAGOR OF PERSONAL PROPERTY CONCEALS, SELLS, OR IN ANY MANNER DISPOSES OF SUCH PROPERTY) APPLY IN THIS SITUATION SO AS TO MAKE THE SAID ACTION A CRIMINAL MATTER?" — THE AG EXPRESS NO OPINION HEREIN AS TO A SITUATION WHEREIN THE TERMS AND CONDITIONS OF A SO CALLED CONDITIONAL SALES CONTRACT AS SUCH AS TO ACTUALLY MAKE IT A CHATTEL MORTGAGE, OR AS TO CIRCUMSTANCES WHEREIN THE FACTS MIGHT JUSTIFY A CHARGE OF LARCENY, EMBEZZLEMENT, OR OBTAINING PROPERTY UNDER FALSE PRETENSES. CITE: 21 O.S. 1451 [21-1451], 60 O.S. 118 [60-118], 60 O.S. 318 [60-318] (JAMES P. GARRETT)